Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features: data storage device comprising a reconfigurable logic block and a reconfigurable interconnect and a controller including a processor, wherein the data storage device receives a host command from a remote application running on a remote computer via a host interface.
Related prior art include:
US 20170046179 (The et al) teaching method for dynamically configuring multiple processors based on needs of applications receiving an acceleration request message including a task to be accelerated, the accelerator being dynamically chosen from a database of available accelerators based on an acceleration need of the application without a fixed or predefined mapping.
P. Bomel, J. Diguet, G. Gogniat and J. Crenne, "Bitstreams Repository Hierarchy for FPGA Partially Reconfigurable Systems," 2008 International Symposium on Parallel and Distributed Computing, 2008, pp. 228-234.
L. Gong and O. Diessel, "ReSim: A reusable library for RTL simulation of dynamic partial reconfiguration," 2011 International Conference on Field-Programmable Technology, 2011, pp. 1-8.
L. Gong, O. Diessel, J. Paul and W. Stechele, "RTL Simulation of High Performance Dynamic Reconfiguration: A Video Processing Case Study," 2013 IEEE International Symposium on Parallel & Distributed Processing, Workshops and Phd Forum, 2013, pp. 106-113.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136